DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted February 25, 2021 has been received and considered by the Examiner. 
The information disclosure statement (IDS) filed March 25, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document contains either Foreign Patent Documents or Non Patent Literature Documents for which neither an English translation nor an English Abstract has been provided.  The document has been placed in the application file, but the stricken information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the first segment corresponds to a thickness of the second segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The Examiner is interpreting the thickness of the first segment and the thickness of the second segment as dimensions that are going into the page when represented in a two-dimensional format.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the sum of widths of the plurality of second segment portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first width of the first segment" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
The term “common” in claim 14 is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kita et al. (US 2021/0234239).
Regarding claim 1, Kita et al. teaches a battery pack, comprising:
a plurality of battery cells (plurality of stacked cells 8);
a lead frame (busbar 10) that electrically connects at least two of the plurality of battery cells (Fig. 3);
a sensor [electronic control unit (ECU)] that measures a status of one of the plurality of battery cells (para. [0034]); and
wiring (flexible flat cable 6) that electrically connects the sensor and the one of the plurality of battery cells (paras. [0033] and [0034]), wherein the wiring includes:
a first segment (conductive wire 28; Figs. 6A and 6B); and 
a second segment (protective element 34; Figs. 6A and 6B) having a cross-section area less than that of the first segment (Figs. 6A and 6B).
Regarding claim 5, Kita et al. teaches a battery pack wherein a length of the second segment is less than a length of the first segment (Figs. 6A and 6B).
Regarding claim 7, Kita et al. teaches a battery pack wherein at least a portion of the second segment is positioned to overlap a region between two adjacent ones of the battery cells (Figs. 3, 6A and 6B). 
Regarding claim 8, Kita et al. teaches a battery pack wherein at least one of the battery cells extends in a first direction, and the second segment extends in a second direction crossing the first direction (Fig. 3).  
Regarding claim 10, Kita et al. teaches a battery pack wherein the second segment extends in a direction parallel to a length direction of the wiring (Figs. 6A and 6B). 
Regarding claim 12, Kita et al. teaches a battery pack wherein the first segment includes a first wiring portion and a second wiring portion (Figs. 6A and 6B), and
the second segment is located between the first wiring portion and the second wiring portion to electrically connect the first wiring portion and the second wiring portion (Figs. 6A and 6B).
Regarding claim 13, Kita et al. teaches a battery pack wherein one end of the first wiring portion is electrically connected to the sensor (ECU), and one end of the second wiring portion is electrically connected to an electrode (via the positive electrode terminals and the negative electrode terminal) of the battery cell (paras. [0027] and [0028]).
Regarding claim 16, Kita et al. teaches a battery pack further comprising a circuit board at which the sensor is located (Fig. 1, para. [0034]; the sensor/ECU is connected to the flexible flat cable 6 though connector 32.  Because the flexible flat cable 6 comprises substrate 40 – printed circuit board 40, one of ordinary skill in the art can appreciate that the battery pack further comprises a circuit board at which the sensor is located.). 
Regarding claim 17, Kita et al. teaches a battery pack wherein the lead frame (busbar 10) is electrically connected to the circuit board (substrate 40 - printed wiring board 40) (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2021/0234239).
Regarding claim 2, Kita et al. teaches a battery pack wherein a width of the second segment is less than a width of the first segment (Figs. 6A and 6B).  Kita et al. is silent regarding a battery pack wherein a thickness of the first segment corresponds to a thickness of the second segment.  However, it would have been obvious to one of ordinary skill in the art before effective filing date of the clamed invention to modify the first segment and the second segment of Kita et al. by incorporating a thickness of the first segment corresponds to a thickness of the second segment when doing so proves the necessary structural integrity to the wiring. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 3, Kita et al. is silent regarding a battery pack wherein the width of the second segment is 10% to 20% of the width of the first segment.  However, it would have been obvious to one of ordinary skill in the art before effective filing date of the clamed invention to modify the second segment of Kita et al. by incorporating a width of the second segment that is 10% to 20% of the width of the first segment when doing makes it easier to stop overcurrents from flowing through the wiring.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 4, Kita et al. is silent regarding a battery pack wherein the width of the second segment is 0.05mm to 0.12mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second segment of Kita et al. by incorporating a width of the second segment that is 0.05mm to 0.12mm when doing makes it easier to stop overcurrents from flowing through the wiring. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 6, Kita et al. is silent regarding a battery pack wherein the length of the second segment is 10% to 30% of the length of the first segment.  However, it would have been obvious to one of ordinary skill in the art before effective filing date of the clamed invention to modify the second segment of Kita et al. by incorporating a length of the second segment that is 10% to 30% of the length of the first segment when doing makes it easier to stop overcurrents from flowing through the wiring.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 11, Kita et al. is silent regarding a battery pack wherein the second segment has a wave shape.  However, it would have been obvious before the effective filing date of the claimed invention to modify the second segment of Kita et al. by incorporating a second segment having a wave shape when doing so makes it easier to stop overcurrents from flowing through the wiring.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. as applied to claim 1 above, and further in view of Mantoku et al. (US 2021/0043915).

Regarding claim 9, Kita et al. is silent regarding a battery pack wherein the second segment includes a plurality of second segment portions, and the plurality of second segment portions overlap in a width direction of the wiring, and the sum of the widths of the plurality of second segment portions is less than a first width of the first segment.  However, Mantoku et al. teaches that it is known in the art for a battery cell to have wiring (positive electrode tab 20) comprising a second segment that includes a plurality of second segment portions (fuse parts 20b), and the plurality of second segment portions overlap in a width direction of the wiring (Fig. 2A), and the sum of the widths of the plurality of second segment portions is less than a first width of the first segment (para. [0025]; the first segment is the portion of the positive electrode tab 20 to the left and the right of fuse parts 20b; Fig. 2A).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second segment portions of Kita et al. by incorporating a plurality of second segment portions, and the plurality of second segment portions overlap in a width direction of the wiring, and the sum of the widths of the plurality of second segment portions is less than a first width of the first segment when doing improves the current blocking function, strength and the like (Mantoku et al., para. [0028]).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. as applied to claim 1 above, and further in view of Nishimura et al. (US 2019/0221852) and Campbell (US 2019/0296311).
Regarding claim 14, Kita et al. is silent regarding a battery pack wherein the cell housing of one of the battery cells is composed of a common material. However, Nishimura et al. teaches that it is known in the art to have a battery pack wherein the cell housing of one of the battery cells is composed of a common material (aluminum, stainless steel or nickel plated steel; para. [0069]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kita et al. by incorporating a cell housing of one of the battery cells that is composed of a common material that is corrosion resistant to a nonaqueous electrolyte (Nishimura et al., para. [0069]).  
Modified Kita et al. is also silent regarding a battery pack wherein the wiring is composed of a common material.  However, Campbell teaches that it is known in the art to have a battery pack wherein the wiring is composed of a common material (nickel; para. [0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kita et al. by incorporating wiring that is composed of a common material as taught by Campbell because a common material such as nickel is readily available.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. as applied to claim 1 above, and further in view of Campbell (US 2019/0296311).
Regarding claim 15, Kita et al. is silent regarding a battery pack wherein the wiring includes nickel (Ni).  However, Campbell teaches that it is known in the art to have a battery pack wherein the wiring includes nickel (Ni) (para. [0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kita et al. by incorporating wiring that includes nickel (Ni) as taught by Campbell because nickel is readily available.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. as applied to claim 1 above, and further in view of Gotz et al. (US 2021/0005855).  
Regarding claim 18, Kita et al. is silent regarding a battery pack further comprising a housing that defines a space to receive the plurality of battery cells, the lead frame, the sensor and the wiring.  However, Gotz et al. teaches that it is known in the art for a battery pack to have a housing that defines a space to receive the plurality of battery cells, the lead frame, the sensor, and the wiring.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kita et al. by incorporating a housing that defines a space to receive the plurality of battery cells, the lead frame, the sensor, and the wiring as taught by Gotz in order to provide protection to the battery pack.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. as applied to claim 1 above, and further in view of Scott et al. (US 2009/0061302).  
Regarding claim 19, Kita et al. is silent regarding a cleaner comprising the battery pack of claim 1.  However, Scott et al. teaches that it is known in the art to have a battery operated vacuum cleaner (para. [0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kita et al. by incorporating the battery pack into a cleaner, i.e. a vacuum cleaner, so that the battery pack can be used as intended and so that the vacuum cleaner can be used when not in close proximity to an electrical outlet.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2021/0234239) in view of Eckl et al. (US 2015/0180098).
Regarding claim 20, Kita et al. teaches a battery pack, comprising:
a battery cell (cells 8);
a sensor [electronic control unit (ECU)] that monitors a status of the battery cell (para. [0034]); and
wiring (flexible flat cable 6) that electrically connects the sensor and the battery cell (paras. [0033] and [0034]),
wherein the wiring includes a first segment (conductive wire 28) and a second segment (protective element 34), the second segment is a protective element that is used to used to limit an overcurrent continuously flowing though the wiring (para. [0037]).  
Kita et al. is silent regarding a battery pack wherein the second segment is configured to melt at a lower current level than the first segment.  However, Eckl et al. teaches that it is known in the art for a battery pack to comprise thin bond wires (corresponds to the second segment) that melts in the event of excessive current and releases the electrical contacting of the respective energy storage cell within the energy storage composite/battery pack (corresponds to the segment is configured to melt at a lower current level than the first segment; para. [0053]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second segment of Kita et al. by incorporating a second segment that melts at a lower current level than the first segment as taught by Eckl et al. in order to release the electrical contacting of the respective energy storage cell within the battery pack (Eckl et al., para. [0053]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724